     Case 8:19-cv-02065-MWF-DFM Document 22 Filed 06/10/20 Page 1 of 1 Page ID #:135



 1

 2                                                                       JS-6
 3

 4
                       IN THE UNITED STATES DISTRICT COURT
 5

 6
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

 7

 8      CASSIOPEIA IP LLC,                         Case No.: 8:19-cv-02065-MWF-DFM
 9
                    Plaintiff,                     ORDER GRANTING
10                                                 STIPULATION OF DISMISSAL
11
              v.                                   WITH PREJUDICE

12      YAMAHA CORPORATION OF
13      AMERICA,
14
                    Defendant.
15

16
             Having considered the Stipulation of Dismissal With Prejudice filed by
17
       Plaintiff Cassiopeia IP LLC, IT IS HEREBY ORDERED that the Stipulation is
18
       GRANTED and the above action is dismissed with prejudice, with each party to
19
       bear its own attorneys’ fees and costs.
20

21
       Dated: June 10, 2020
22
                                                 MICHAEL W. FITZGERALD
23                                               United States District Judge
24

25

26

27

28
